Citation Nr: 1243827	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-46 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for cause of death, including Dependency and Indemnity Compensation (DIC) benefits, pursuant to the provisions of 38 U.S.C.A. § 1310.

2. Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1151.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for renal cell carcinoma with lung metastasis, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which denied service connection for cause of death, entitlement to DIC under 38 U.S.C.A. § 1151, and entitlement to compensation under 38 U.S.C.A. § 1151 for renal cell carcinoma with lung metastasis, for accrued benefits purposes.

In March 2012 a Board hearing was held at the RO in Seattle, Washington; the transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Remand is required to comply with the duty to assist. 

The December 2007 rating decision identifies medical records from the VA Medical Center (VAMC) in Amarillo, Texas from September 15, 2004 to March 6, 2007.  While some records from that time period were submitted by the Veteran and his spouse, the complete records are not part of the claims file.  In response to the RO's official request for records, the earliest date of VAMC records provided was March 2005.  However, it is clear from those records that the Veteran had some treatment, including a biopsy, in 2004, and the appellant testified that the Veteran first sought VA treatment in 2004.  Since the section 1151 claim is premised on lack of adequate care, VA has a duty to provide all records in its possession.  
Unfortunately, further delay is unavoidable, and a remand for treatment records is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file complete VA medical records for the Veteran from Amarillo, Texas and all associated clinics, dated from 2004 through 2005.  

2. After undertaking any other development deemed essential in addition to that specified above, readjudicate the appellant's claims.  If the decision remains adverse to the appellant,  furnish her with an SSOC and afford a reasonable period of time within which to respond


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


